 [logo.jpg]

 

 

 

March 24, 2014

Jean-Louis Kindler

 

Re: Employment Offer

Dear Jean-Louis,

 

On behalf of OriginOil, Inc. (the “Company”), I am pleased to offer you a
position, under the following terms and conditions.

This offer expires at 5:00 p.m., PDT, on April 1, 2014, unless prior to that
time you sign and return one copy of this letter to me in person or via fax or
email.

Any equity issuances are subject to final Board approval.

 Title: Chief Commercial Officer Job Summary:

1.Develop and execute on the company’s commercialization strategy.

2.Work with R&D, COO and the relevant Product Managers to bring products to
limited marketing, always with the ultimate purpose of private-labeling and
licensing them; with the long-term highest priority of recruiting Master
Licensees for each application area.

3.Ensure the company’s Product Managers are well served for sales and marketing
resources, and help them to achieve high-impact product rollouts.

4.Manage the company’s Product Marketing and Marketing Communications including
website and social media, for maximum communications impact.

5.Work with COO to develop and monetize a range of service offerings, including
consulting, training and certification and support contracts.

6.Ensure that all market facing personnel use a customer relationship management
(CRM) system consistently, without fragmented offline other resources being
used, such as spreadsheets. Help make the CRM a true workflow system.

7.Sales Management:

 

[logo2.jpg]

 

Page 2

 

[logo.jpg] 

a.Manage the company sales force as its Sales Director.

b.Develop a network of channel partners (marketing partners, sales agents) and
make it productive. Manage channel conflicts.

c.Develop sufficient sales from the limited marketing of products and services
that the company breaks even or better.

 

8.Licensing Management: (you may hire an outside resource to manage this)



a.Pursue OEMs and licensees, all non-exclusive.

b.Pursue Master Licensees for the company’s various applications.

 

9.Ensure that above all, the company does not become an equipment manufacturer
but pursues its licensing plan, with limited marketing of products being
essentially a way to pilot products without expense.



Employment Type:   Full time (100%)       Location:   Los Angeles (on-site at
5645 W Adams Blvd, Los Angeles 90016), or from home office as approved by your
manager.       Manager:   CEO       Base Compensation:   $144,000 per annum,
payable semi-monthly; subject to company-wide modifications as they may occur
from time to time during your employment (such as automatic raises for all
personnel) or as mutually agreed. A performance review will be conducted within
90 days of acceptance of this offer.       Overrides:   See Override Plan which
follows. The Company reserves the discretionary right to revise this commission
system with 30 days’ notice.       Effective Date:   April 1, 2014.       Term
of Employment:   Your employment with the Company is “at-will"; however we agree
to provide the following in the event that we terminate your employment
unilaterally:           1. Three months’ base salary           2. Actual
relocation expenses to Europe, not to exceed $20,000.           Nothing else in
this letter creates a promise or representation of continued employment for a
term or limits the Company's right and power to terminate your employment at any
time.            

 

 

[logo2.jpg] 

Breakthrough water cleanup technology for oil & gas, algae and other
water-intensive industries

 

Page 3

[logo.jpg]

 



 

Stock Options:   The Company intends to make you a participant in our Restricted
Stock Agreement. Additional grants may be made over time, at the Board’s
discretion.       Benefits:   You will participate in all Benefits that the
Company has implemented or will in the future.           We have implemented a
full menu of health insurance and other benefits under the management of TriNet
Human Resources (www.trinet.com). A full package of information is available
separately.       Time Off:   As per Exhibit C, attached. Subject to revision
without notice.       Immigration:  

As a condition of your employment, you will be required to furnish all necessary
documentation that will satisfy the requirements of the Immigration Reform and
Control Act of 1986.

      Arbitration:   Any dispute arising with respect to your employment or the
termination of your employment with the Company shall be conclusively settled by
final and binding arbitration in accordance with the arbitration procedures
described in the attached Employee Confidentiality and Inventions Agreement.    
  Company Policies:   From time to time you will be advised of certain Company
policies, including such policies as may from time to time be set forth in an
employee handbook or similar document. As a condition of your employment, you
agree to comply with such policies.      

 

Enclosed are an Employee Confidentiality and Inventions Agreement and a
Termination Certificate. Our offer is contingent on your understanding and
agreement, as evidenced by your signing below, that: (i) you will execute the
Employee Confidentiality and Inventions Agreement as a prerequisite to your
employment; and (ii) upon your termination, you will execute a Termination
Certificate (or document containing similar provisions).

By signing this letter, you acknowledge that the terms described in this letter,
together with the enclosed Employee Confidentiality and Inventions Agreement,
sets forth the entire understanding between us and supersedes any prior
representations or agreements between us, whether written or oral. There are no
terms, conditions, representations, warranties or covenants relating to your
employment other than those contained herein. No term or provision of this
letter may be amended waived, released, discharged or modified except in
writing, signed by you and an authorized officer of the Company, except that the
Company may, in its sole discretion, adjust your salary, incentive compensation,
benefits, job title, location, duties, responsibilities, and reporting
relationships.

 

 

 

[logo2.jpg] 

Breakthrough water cleanup technology for oil & gas, algae and other
water-intensive industries

 

Page 4

 

[logo.jpg]

Welcome to the team; we look forward to working with you. Please feel free to
contact me with any questions or concerns.

 Please sign below and fax this offer and the relevant exhibits back to my
attention at 323-315-2308. These are the only documents we will require you to
sign.

 

Sincerely,

/s/ Riggs Eckelberry

 

Riggs Eckelberry, Chief Executive Officer

 

Accepted:

/s/ Jean-Louis Kindler   March 25th, 2014 Jean-Louis Kindler   Date      

 

 

 

[logo2.jpg] 

Breakthrough water cleanup technology for oil & gas, algae and other
water-intensive industries

 

 

 

Page 5

[logo.jpg] 

 



 Exhibit 1

 SALES OVERRIDE SYSTEM

 

Please see “Override Plan for Chief Commercial Officer 20131126b.xlsx”



Stepped Commission Table                     Commission                     
                    From   $1    to   $50,000    3.00%  $0    to   $1,500      
$50,001        $250,000    3.00%  $1,500    to   $7,500       $250,000       
$1,000,000    2.00%  $5,000    to   $20,000       $1,000,001       
$10,000,001    2.00%  $20,000    to   $200,000 



Monthly Sales:

 

Net cash receipts from all sales from all customers of the company including
licensing fees, and all service and support payments, after deduction for
payments to external parties such as distributors, resellers, channel partners,
licensees and external commission agents, and exclusive of freight, insurance,
at-cost transactions and expense reimbursements, and after deduction for refunds
and credits.

 [table.jpg]

 

 

[logo2.jpg] 

Breakthrough water cleanup technology for oil & gas, algae and other
water-intensive industries

 

 